{¶ 64} I concur in the majority's conclusion that summary judgment was appropriate in this case. Specifically, I agree that an objective standard should be applied in determining whether a substantial impairment necessary for a Lemon Law violation exists. I write separately only to express my opinion that the defect alleged in this case might well have substantially affected the value of the vehicle. It is difficult to imagine a reasonable person paying full value for a vehicle in which the driver is required to lower his window every time he enters the vehicle, or to suffer with a window that is always open (even if only an eighth of an inch). However, without some evidence presented to the trial court as to the alleged diminution of value, sufficient to demonstrate a substantial effect on the value of the vehicle, I agree that summary judgment was proper.